Hamilton App. Nos. C-130416, C-130464, and C-130467, 2014-Ohio-174.
This cause is pending before the court as a jurisdictional appeal. On March 19, 2014, appellant filed a motion for stay of the January 22, 2014 decision of the court of appeals and of any juvenile court proceedings. It is ordered by the court, sua sponte, that the court of appeals’ January 22, 2014 decision and any further proceedings in the juvenile court, including the probable-cause hearing scheduled for March 20, 2014, are temporarily stayed pending the resolution of the merits of appellant’s motion for stay.